Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement (“Amendment”) is made as of this 27th
day of February, 2009, by and among Gemino Healthcare Finance, LLC (“Lender”)
and Clarient, Inc., Clarient Diagnostic Services, Inc. and ChromaVision
International, Inc. (collectively, the “Borrowers”).

 

BACKGROUND

 

A.                                   Borrowers and Lender are parties to a
certain Credit Agreement dated July 31, 2008 (as modified and amended from time
to time, the “Credit Agreement”), pursuant to which Borrowers established
certain financing arrangements with Lender. The Credit Agreement and all
instruments, documents and agreements executed in connection therewith, or
related thereto are referred to herein collectively as the “Existing Credit
Documents.” All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

 

B.                                     Borrowers have requested and Lender has
agreed to amend the terms and conditions of the Existing Credit Documents,
pursuant to the terms and conditions of this Amendment.

 

C.                                     Borrowers and Lender desire to set forth
their agreement in writing.

 

NOW THEREFORE, with the foregoing Background deemed incorporated by reference
and for good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto, intending to be legally bound, covenant
and agree as follows:

 

1.                                       Amendment. Upon the effectiveness of
this Amendment, the Credit Agreement is hereby amended in the following manner:

 

(a)                                  The definitions of “Applicable Margin,”
“Default Rate,” “Safeguard Indemnity,” “Safeguard Loan Documents,” “Safeguard
Subordination Agreement” and “Senior Debt” set forth in Annex I to the Credit
Agreement are hereby by amended and restated as follows:

 

“Applicable Margin” means the spread over the LIBOR Rate equal to 6.00%.

 

“Default Rate” means five percent (5.0%) above the Interest Rate otherwise
applicable on the Revolving Loans.

 

“Safeguard Indemnity” means that certain Amended and Restated Reimbursement and
Indemnity Agreement dated January 17, 2007 executed by Clarient in favor of
Safeguard and Safeguard Delaware, as amended by that certain First Amendment to
Amended and Restated Reimbursement and Indemnity Agreement dated March 6, 2007
among Clarient, Safeguard and Safeguard Delaware, that certain Second Amendment
to Amended and Restated Reimbursement and Indemnity Agreement dated March 14,
2008 among Clarient, Safeguard and Safeguard Delaware and that certain Third
Amendment to Amended and Restated Reimbursement and Indemnity Agreement dated
February 27, 2009 among Clarient, Safeguard and Safeguard Delaware.

 

--------------------------------------------------------------------------------


 

“SAFEGUARD LOAN DOCUMENTS” MEAN, COLLECTIVELY AND INDIVIDUALLY AS CONTEXT
REQUIRES, THAT CERTAIN SECOND AMENDED AND RESTATED SENIOR SUBORDINATED REVOLVING
CREDIT AGREEMENT DATED FEBRUARY 27, 2009 BETWEEN CLARIENT AND SAFEGUARD, THAT
CERTAIN SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE EXECUTED BY CLARIENT
IN FAVOR OF SAFEGUARD DATED FEBRUARY 27, 2009, THOSE CERTAIN WARRANTS (AS
DEFINED IN THE SAFEGUARD SUBORDINATION AGREEMENT), THAT CERTAIN AMENDED AND
RESTATED REGISTRATION RIGHTS AGREEMENT DATED FEBRUARY 27, 2009 AMONG CLARIENT,
SAFEGUARD, SAFEGUARD SCIENTIFICS, INC. AND SAFEGUARD DELAWARE AND THE SAFEGUARD
INDEMNITY, EACH AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME TO THE EXTENT THAT SUCH AMENDMENTS, RESTATEMENTS, SUPPLEMENTS OR
MODIFICATION ARE PERMITTED PURSUANT TO THE SAFEGUARD SUBORDINATION AGREEMENT.

 

“SAFEGUARD SUBORDINATION AGREEMENT” MEANS THAT CERTAIN AMENDED AND RESTATED
SUBORDINATION AGREEMENT DATED AS OF FEBRUARY 27, 2009 EXECUTED BY SAFEGUARD AND
SAFEGUARD DELAWARE IN FAVOR OF LENDER, AS AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME.

 

“SENIOR DEBT” MEANS ALL INDEBTEDNESS OF BORROWERS INCLUDING WITHOUT LIMITATION
THE OBLIGATIONS HEREUNDER, BUT NOT INCLUDING THE SUBORDINATED DEBT.

 

(B)                                 SECTION 2.01(D) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED AS FOLLOWS:

 

(D)                                 THE INITIAL TERM OF THE CREDIT FACILITY
(“INITIAL TERM”) SHALL EXPIRE ON JANUARY 31, 2010; PROVIDED THAT, SO LONG AS
(A) NO UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, (B) NO LATER THAN THIRTY (30) DAYS PRIOR TO THE LAST DAY OF THE
INITIAL TERM, BORROWERS HAVE DELIVERED TO LENDER EVIDENCE, IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER, THAT THE SECOND SUBDEBT EXTENSION HAS OCCURRED, AND
(C) BORROWERS SHALL HAVE EXECUTED AND DELIVERED TO LENDER SUCH AMENDMENTS AND
OTHER DOCUMENTS REQUIRED BY LENDER, IN FORM AND SUBSTANCE SATISFACTORY TO LENDER
IN ITS SOLE DISCRETION, TO AMEND SUCH TERMS AND CONDITIONS REQUIRED BY LENDER,
ALL IN FORM AND SUBSTANCE SATISFACTORY TO LENDER, SUCH INITIAL TERM SHALL BE
AUTOMATICALLY EXTENDED TO JANUARY 31, 2011. ALL REVOLVING LOANS SHALL BE REPAID
ON OR BEFORE THE EARLIER OF THE LAST DAY OF THE INITIAL TERM OR UPON TERMINATION
OF THE CREDIT FACILITY OR TERMINATION OF THIS AGREEMENT (“MATURITY DATE”). AFTER
THE MATURITY DATE NO FURTHER REVOLVING LOANS SHALL BE AVAILABLE FROM LENDER.

 

(C)                                  SECTION 6.06 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED AS FOLLOWS:

 

6.06                           Financial Covenants. Borrowers shall perform and
comply with

 

2

--------------------------------------------------------------------------------


 

each of the following financial covenants as reflected and computed from their
financial statements:

 

(a)                                  Borrowers shall maintain, at all times, a
Fixed Charge Coverage Ratio, measured quarterly at the end of each fiscal
quarter, of not less than (i) 1.0 to 1.0 as of the fiscal quarter ending
March 31, 2009, (ii) 1.0 to 1.0 as of the fiscal quarter ending June 30, 2009,
(iii) 1.10 to 1.0 as of the fiscal quarter ending September 30, 2009 and
(iv) 1.20 to 1.0 as of the fiscal quarter ending December 31, 2009 and each
fiscal quarter thereafter.

 

(b)                                 Borrowers shall maintain at all times a
minimum Excess Liquidity of not less than $3,000,000.

 

(D)                                 SECTION 7.13 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED AS FOLLOWS:

 

7.13                           CAPITAL EXPENDITURES. NO BORROWER SHALL CONTRACT
FOR, PURCHASE OR MAKE ANY EXPENDITURE OR COMMITMENTS FOR FIXED OR CAPITAL ASSETS
(INCLUDING CAPITALIZED LEASES) IN ANY FISCAL YEAR IN AN AGGREGATE AMOUNT FOR ALL
BORROWERS IN EXCESS OF $7,500,000.

 

(E)                                  SCHEDULE 1.01 OF THE CREDIT AGREEMENT IS
HEREBY DELETED AND REPLACED WITH SCHEDULE 1.01 ATTACHED HERETO.

 

(F)                                    SCHEDULE 2.12 OF THE CREDIT AGREEMENT IS
HEREBY DELETED AND REPLACED WITH SCHEDULE 2.12 ATTACHED HERETO.


 


2.                                       CONSENTS.

 

(A)                                  UPON THE EFFECTIVENESS OF THIS AMENDMENT,
LENDER HEREBY CONSENTS TO BORROWER ENTERING INTO AN AMENDMENT TO THE COMERICA
LOAN DOCUMENTS, IN FORM AND SUBSTANCE SATISFACTORY TO LENDER IN ITS SOLE
DISCRETION AND SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A (“COMERICA
AMENDMENT”), EVIDENCING AN EXTENSION OF THE MATURITY DATE OF THE COMERICA
SUBORDINATED DEBT TO A DATE NO EARLIER THAN FEBRUARY 26, 2010.

 

(B)                                 UPON THE EFFECTIVENESS OF THIS AMENDMENT,
LENDER HEREBY CONSENTS TO BORROWER ENTERING INTO THE SECOND AMENDED AND RESTATED
SENIOR SUBORDINATED REVOLVING CREDIT AGREEMENT, SECOND AMENDED AND RESTATED
REVOLVING CREDIT NOTE, THIRD AMENDMENT TO AMENDED AND RESTATED REIMBURSEMENT AND
INDEMNITY AGREEMENT, AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT AND
WARRANTS, IN FORM AND SUBSTANCE SATISFACTORY TO LENDER IN ITS SOLE DISCRETION
AND SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT B (“AMENDED SAFEGUARD
LOAN DOCUMENTS”), EVIDENCING AN EXTENSION OF THE MATURITY DATE OF THE SAFEGUARD
SUBORDINATED DEBT TO A DATE NO EARLIER THAN APRIL 1, 2010.


 


3.                                       AMENDMENT FEE. PRIOR THE TO THE
EFFECTIVENESS OF THIS AMENDMENT, BORROWERS SHALL PAY TO LENDER A NONREFUNDABLE
AMENDMENT FEE (“AMENDMENT FEE”) EQUAL TO $40,000, WHICH AMENDMENT FEE SHALL BE
FULLY EARNED UPON EXECUTION OF THIS AMENDMENT.

 

3

--------------------------------------------------------------------------------



 


4.                                       REPRESENTATIONS AND WARRANTIES. EACH
BORROWER REPRESENTS AND WARRANTS TO LENDER THAT:

 

(A)                                  ALL WARRANTIES AND REPRESENTATIONS MADE TO
LENDER UNDER THE CREDIT AGREEMENT AND THE EXISTING CREDIT DOCUMENTS ARE TRUE AND
CORRECT AS OF THE DATE HEREOF (EXCEPT AS TO SUCH WARRANTIES AND REPRESENTATIONS
WHICH ARE AS OF A SPECIFIC DATE, WHICH WARRANTIES AND REPRESENTATIONS ARE TRUE
AND CORRECT AS OF SUCH DATE).

 

(B)                                 THE EXECUTION AND DELIVERY BY SUCH BORROWER
OF THIS AMENDMENT THE PERFORMANCE BY IT OF THE TRANSACTIONS HEREIN CONTEMPLATED
(I) ARE AND WILL BE WITHIN ITS POWERS, (II) HAVE BEEN AUTHORIZED BY ALL
NECESSARY ORGANIZATIONAL ACTION, AND (III) ARE NOT AND WILL NOT BE IN
CONTRAVENTION OF ANY ORDER OF ANY COURT OR OTHER AGENCY OF GOVERNMENT, OF LAW OR
ANY OTHER INDENTURE, AGREEMENT OR UNDERTAKING TO WHICH ANY BORROWER IS A PARTY
OR BY WHICH THE PROPERTY OF SUCH BORROWER IS BOUND, OR BE IN CONFLICT WITH,
RESULT IN A BREACH OF, OR CONSTITUTE (WITH DUE NOTICE AND/OR LAPSE OF TIME) A
DEFAULT UNDER ANY SUCH INDENTURE, AGREEMENT OR UNDERTAKING OR RESULT IN THE
IMPOSITION OF ANY LIEN, CHARGE OR ENCUMBRANCE OF ANY NATURE ON ANY OF THE
PROPERTIES OF SUCH BORROWER.

 

(C)                                  THIS AMENDMENT AND ANY ASSIGNMENT,
INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED AND DELIVERED IN CONNECTION
HEREWITH, IS VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS RESPECTIVE
TERMS.

 

(D)                                 NO EVENT OF DEFAULT OR UNMATURED EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THE CREDIT AGREEMENT OR ANY OF THE
OTHER EXISTING CREDIT DOCUMENTS.


 


5.                                       EFFECTIVENESS CONDITIONS. THIS
AMENDMENT SHALL BE EFFECTIVE UPON COMPLETION OF THE FOLLOWING CONDITIONS
PRECEDENT (ALL DOCUMENTS AND OTHER ITEMS TO BE IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER AND LENDER’S COUNSEL):

 

(A)                                  EXECUTION AND DELIVERY BY BORROWERS OF THIS
AMENDMENT;

 

(B)                                 DELIVERY OF THE FULLY EXECUTED SAFEGUARD
SUBORDINATION AGREEMENT;

 

(C)                                  DELIVERY BY BORROWERS OF THE FULLY EXECUTED
COMERICA AMENDMENT, ALONG WITH (I) A COPY OF THE WRITTEN CONSENT TO SUCH
AMENDMENT FROM SAFEGUARD DELAWARE, INC. AND SAFEGUARD SCIENTIFICS
(DELAWARE), INC. (COLLECTIVELY, “SAFEGUARD”) REQUIRED PURSUANT TO
SECTION 1(C) OF THE AMENDED AND RESTATED REIMBURSEMENT AND INDEMNITY AGREEMENT
DATED JANUARY 17, 2007 AMONG CLARIENT, INC. AND SAFEGUARD, AS AMENDED, AND
(II) EVIDENCE THAT ALL CONDITIONS TO THE EFFECTIVENESS OF SUCH AMENDMENT HAVE
BEEN SATISFIED, ALL ON TERMS AND CONDITIONS SATISFACTORY TO LENDER;

 

(D)                                 DELIVERY BY BORROWERS OF THE FULLY EXECUTED
AMENDED SAFEGUARD LOAN DOCUMENTS, ALONG WITH EVIDENCE THAT ALL CONDITIONS TO
EFFECTIVENESS OF SUCH DOCUMENTS HAVE BEEN SATISFIED, ALL ON TERMS AND CONDITIONS
SATISFACTORY TO LENDER;

 

(E)                                  DELIVERY BY BORROWERS OF CERTIFIED COPIES
OF RESOLUTIONS OF EACH BORROWER’S BOARD OF DIRECTORS, GENERAL PARTNERS, MEMBERS
OR MANAGERS, AS APPLICABLE, AUTHORIZING THE EXECUTION OF THIS AMENDMENT AND EACH
DOCUMENT REQUIRED TO BE DELIVERED BY ANY SECTION HEREOF;

 

4

--------------------------------------------------------------------------------


 

(F)                                    NO UNMATURED EVENT OF DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNDER THE LOAN DOCUMENTS;

 

(G)                                 PAYMENT BY BORROWERS OF ANY AND ALL COSTS,
FEES AND EXPENSES OF LENDER (INCLUDING, THE AMENDMENT FEE AND ATTORNEYS’ FEES)
IN CONNECTION WITH THIS AMENDMENT AND THE TRANSACTION CONTEMPLATED HEREBY; AND

 

(H)                                 EXECUTION AND/OR DELIVERY BY BORROWERS OF
ALL AGREEMENTS, INSTRUMENTS AND DOCUMENTS REQUESTED BY LENDER TO EFFECTUATE AND
IMPLEMENT THE TERMS HEREOF AND THE LOAN DOCUMENTS.


 


6.                                       CONFIRMATION OF INDEBTEDNESS. BORROWERS
HEREBY ACKNOWLEDGE AND CONFIRM THAT AS OF THE CLOSE OF BUSINESS ON FEBRUARY 24,
2009, BORROWERS ARE INDEBTED TO LENDER, WITHOUT DEFENSE, SETOFF, CLAIM OR
COUNTERCLAIM, UNDER THE LOAN DOCUMENTS, IN THE AGGREGATE PRINCIPAL AMOUNT OF
$4,653,534.92 PLUS ALL FEES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES)
INCURRED TO DATE IN CONNECTION WITH THE LOAN DOCUMENTS.


 


7.                                       RATIFICATION OF EXISTING CREDIT
DOCUMENTS. EXCEPT AS EXPRESSLY SET FORTH HEREIN, ALL OF THE TERMS AND CONDITIONS
OF THE CREDIT AGREEMENT AND EXISTING CREDIT DOCUMENTS ARE HEREBY RATIFIED AND
CONFIRMED AND CONTINUE UNCHANGED AND IN FULL FORCE AND EFFECT. ALL REFERENCES TO
THE CREDIT AGREEMENT SHALL MEAN THE CREDIT AGREEMENT AS MODIFIED BY THIS
AMENDMENT.


 


8.                                       SECURITY INTEREST. BORROWERS HEREBY
CONFIRM AND AGREE THAT ALL SECURITY INTERESTS AND LIENS GRANTED TO LENDER
CONTINUE TO BE PERFECTED, FIRST PRIORITY LIENS AND REMAIN IN FULL FORCE AND
EFFECT AND SHALL CONTINUE TO SECURE THE OBLIGATIONS. ALL COLLATERAL REMAINS FREE
AND CLEAR OF ANY LIENS OTHER THAN LIENS IN FAVOR OF LENDER AND PERMITTED LIENS.
NOTHING HEREIN CONTAINED IS INTENDED TO IN ANY WAY IMPAIR OR LIMIT THE VALIDITY,
PRIORITY, AND EXTENT OF LENDER’S EXISTING SECURITY INTEREST IN AND LIENS UPON
THE COLLATERAL.


 


9.                                       GOVERNING LAW. THIS AMENDMENT, AND ALL
MATTERS ARISING OUT OF OR RELATING TO THIS AMENDMENT, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA,
WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS, AND SHALL BE CONSTRUED
WITHOUT THE AID OF ANY CANON, CUSTOM OR RULE OF LAW REQUIRING CONSTRUCTION
AGAINST THE DRAFTSMAN.


 


10.                                 RELEASE. AS FURTHER CONSIDERATION FOR
LENDER’S AGREEMENT TO GRANT THE ACCOMMODATIONS SET FORTH HEREIN, EACH BORROWER
HEREBY WAIVES AND RELEASES AND FOREVER DISCHARGES LENDER AND ITS OFFICERS,
DIRECTORS, ATTORNEYS, AGENTS AND EMPLOYEES FROM ANY LIABILITY, DAMAGE, CLAIM,
LOSS OR EXPENSE OF ANY KIND THAT BORROWERS, OR ANY OF THEM, MAY HAVE AGAINST
LENDER ARISING OUT OF OR RELATING TO THE OBLIGATIONS, THIS AMENDMENT OR THE LOAN
DOCUMENTS.


 


11.                                 COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO
BE AN ORIGINAL, AND SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE ONE AND THE SAME
RESPECTIVE AGREEMENT. SIGNATURE BY FACSIMILE OR PDF SHALL BIND THE PARTIES
HERETO.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment the day and year
first above written.

 

BORROWERS:

CLARIENT, INC.

 

 

 

 

 

 

By:

/s/ Raymond Land

 

Name: Raymond Land

 

Title: SVP, Chief Financial Officer and Secretary

 

 

 

 

CLARIENT DIAGNOSTIC SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Raymond Land

 

Name: Raymond Land

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

CHROMAVISION INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Raymond Land

 

Name: Raymond Land

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

LENDER:

GEMINO HEALTHCARE FINANCE, LLC

 

 

 

 

 

By:

 

/s/ Miriam P. Gallagher

 

Name:

 

Miriam P. Gallagher

 

Title:

 

Senior Portfolio Manager

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 

S-1

--------------------------------------------------------------------------------

 